Citation Nr: 18100118
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-23 394
DATE:	 
ISSUES DECIDED:	3	ISSUES REMANDED:	3
 
ORDER
The claim of entitlement to a disability rating in excess of 10 percent prior to August 12, 2013, for status post trauma and arthrotomy of the right knee due to arthritis and limitation of motion, is denied.
The claim of entitlement to a disability rating in excess of 60 percent from April 1, 2016, for total right knee replacement, is denied.
The claim of entitlement to a disability rating in excess of 20 percent prior to August 12, 2013, for status post trauma and arthrotomy of the right knee due to instability is denied.  
FINDINGS OF FACT
1. Prior to August 12, 2013, the Veterans right knee disability manifested with degenerative arthritis with objective pain and crepitus, but without limitation of extension to 15 degrees, limitation of flexion to 30 degrees, simultaneous limitation of flexion to 45 degrees and limitation of extension to 10 degrees, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, or any ankylosis of the knee.
2. The Veterans total right knee replacement is currently rated at the maximum allowable disability rating for the right knee.
3. Prior to August 12, 2013, the Veterans right knee instability manifested with no more than moderate symptoms.  
CONCLUSIONS OF LAW
1. The criteria for a disability rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).
2. The criteria for a disability rating in excess of 60 percent from April 1, 2016, for total right knee replacement have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).
3. The criteria for a disability rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service from February 1977 to March 1977 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from October 2012 and September 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the issue for further development in December 2014 and September 2017.  The case has been returned to the Board for appellate review.
This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (West 2014).

Increased Rating  Laws and Regulations
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
1. Entitlement to a disability rating in excess of 10 percent prior to August 12, 2013, for status post trauma and arthrotomy of the right knee due to arthritis and limitation of motion.
Prior to August 12, 2013, the Veterans right knee disability was rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 percent disability rating is warranted, with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent disability rating is warranted.  
The Board notes that several disability codes address knee disabilities, to include limitation of motion.  Under Diagnostic Code 5256 ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees warrants a 30 percent disability rating.  Ankylosis in flexion between 10 and 20 degrees warrants a 40 percent disability rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 38 C.F.R. § 4.71a.
Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a 0 percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a 0 percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.
The Veteran is currently rated at 10 percent under Diagnostic Code 5003.  To receive a higher disability rating, the evidence must show limitation of extension to 15 degrees, limitation of flexion to 30 degrees, or limitation of flexion to 45 degrees and limitation of extension to 10 degrees simultaneously.  A higher disability rating is also warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, or any ankylosis of the knee.  
The Board finds that competent, credible, and probative evidence establishes that the Veterans right knee arthritis did not manifest to a degree that more nearly approximates a 20 percent disability rating prior to August 12, 2013.
August 2011 VA treatment records showed no erythema, no ecchymosis, and no soft tissue swelling upon physical examination. The Veteran had full range of motion from 0 degrees of extension to 100 degrees of flexion. The examiner noted no joint effusion. The examiner noted some mild patellofemoral crepitus with range of motion testing, but no pain with compression. 
The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed a meniscectomy and chondromalacia. The examiner noted chronic pain of the right knee. Range of motion testing showed right knee flexion to 90 degrees with painful motion beginning at 90 degrees and extension to 0 degrees with no objective evidence of pain. Repetitive range of motion testing was performed with no change in range of motion findings. The examiner noted no functional loss or functional impairment of the knee and lower leg. The examiner noted no tenderness or pain to palpation for joint line or soft tissues of the knee. Muscle strength testing of the right knee showed active movement against some resistance. The examiner noted no evidence or history of recurrent patellar subluxation or dislocation. The examiner noted no residual signs or symptoms due to his meniscectomy. The Veterans functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. 
An October 2011 physical therapy assessment noted that palpation of the knee was grossly unremarkable.  Active range of motion was noted as extension to 0 degrees and full flexion with reports of anterior and medial knee discomfort with end range right knee flexion.  
In October 2012, the examiner noted a long history of right knee pain. The Veteran had lateral compartment arthritis. He used anti-inflammatories, had physical therapy, did home exercises, wore braces, and received injections. His right knee was painful. Examination of the right knee showed range of motion from 0 to 100 degrees. The knee had lateral tenderness to palpation. The examiner noted lateral compartment narrowing.
An April 2013 orthopedic note showed right knee range of motion from 5 degrees to 110 degrees.  The examiner noted tenderness in the medial and lateral joint lines. The right knee X-ray showed lateral compartment arthritis.
January 2013 VA treatment records showed valgus osteoarthritis of the knee.  An MRI showed no ACL, no medial meniscus, and lateral compartment arthritis disease. The examiner noted almost full extension and flexion to about 140 degrees.  Atrophy was noted with an effusion popliteal fullness seen. Adequate strength was noted. The examiner diagnosed ACL chronic deficient knee with arthritic changes.
The Board notes that at no point during the period on appeal did the Veterans right knee disability manifest with limitation of extension to 15 degrees, limitation of flexion to 30 degrees, simultaneous limitation of flexion to 45 degrees and limitation of extension to 10 degrees, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, or any ankylosis of the knee.  
The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veterans pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veterans symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.
The Board acknowledges that the Veterans representative requested a separate disability rating under Diagnostic Code 5258 or 5259 prior to August 2013.  The Board notes that a separate disability rating is not warranted.  The Veteran underwent a meniscectomy.  To receive a disability rating under Diagnostic Code 5258, the evidence must show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  As the Veterans meniscectomy removed the semilunar cartilage, a rating under this Diagnostic Code is not warranted.
Additionally, to receive a disability rating under Diagnostic Code 5259, the evidence must show symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a.  Here, the Board acknowledges that the Veteran has symptoms of pain and crepitus. The Board notes, however, that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
The Veterans pain and crepitus are due to the Veterans arthritis and result in limitation of motion of the knee that is not compensable under the individual Diagnostic Codes for limitation of motion.  The Veterans arthritis, for which crepitus and pain are considered symptoms, is rated under Diagnostic Code 5003 for degenerative arthritis.  To assign an additional disability rating under Diagnostic Code 5259 would result in pyramiding.  Therefore, a separate disability rating under Diagnostic Code 5259 is not warranted as the symptoms are considered part of the Veterans degenerative arthritis.  
The Board is aware that the Veteran believes he is entitled to higher ratings throughout the appeal period.  However, at no time during the pendency of this claim has the Veteran identified symptomatology that would warrant a higher evaluation under the Rating Schedule.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).
 
2. Entitlement to a disability rating in excess of 60 percent from April 1, 2016, for total right knee replacement.
The Veterans total right knee replacement is rated at 60 percent from April 1, 2016 forward under Diagnostic Code 5055.  The Board notes that a 60 percent rating is the highest rating available under Diagnostic Code 5055.  
The Board also notes that a schedular evaluation greater than 60 percent is prohibited by the amputation rule, found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed. Amputation at the elective level would be at thigh level, middle or lower thirds. Amputation at that level warrants only a 60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5162. As such, the Veteran may not receive a higher rating for his right knee disability than for an amputated leg.  Accordingly, a schedular rating in excess of 60 percent is not warranted.
The Board acknowledges that the Veterans VA treatment records, VA examination reports, and lay statements indicate that he has chronic knee pain. As such, the Board considered 38 C.F.R. § 4.59 regarding painful motion. Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating. See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015). In this case, however, the Veteran has already been assigned far more than the minimum compensable rating for his right knee disability, and is now in receipt of the maximum available rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055. See Petitti, 27 Vet. App. at 425. The evaluation already takes into account the Veterans limitation of motion hampered by pain, crepitus, and repetitive motion, as these symptoms were evaluated on his examinations and are included in the assessment that his symptoms are severe enough to warrant a 60 percent rating under Diagnostic Code 5055.
In sum, the highest evaluation that can be assigned for the Veterans right knee disability, to include all residuals of his total right knee replacement, since April 1, 2016, is 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055. The preponderance of the evidence is against finding that there is any higher rating or combination of separate ratings that can be assigned under any other applicable Diagnostic Codes. 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014). 
3. Entitlement to a disability rating in excess of 20 percent prior to August 12, 2013, for status post trauma and arthrotomy of the right knee due to instability.
The Veterans right knee instability was rated at 20 percent prior to August 12, 2013.  
Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent disability rating, moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating, and severe recurrent subluxation or lateral instability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.
The question for the Board is whether the Veterans right knee instability manifested to a severe degree at any time prior to August 12, 2013.
The Board finds that competent, credible, and probative evidence establishes that the Veterans right knee instability did not manifest to a degree that more nearly approximates a 30 percent disability rating.
The full findings of the VA examiners may be found in the analysis above regarding status post multiple right knee surgeries.  The evidence below addresses only the findings as they relate to the Veterans instability claim.
In August 2011, the Veteran complained of laxity and instability of his knee.  He had +1 laxity with Lachman testing when compared to the left knee.  The examiner noted no instability with varus and valgus stress testing.  He diagnosed right knee pain with +1 laxity in the ACL on Lachman testing.  
The Veteran was afforded a VA examination in September 2011.  At that time, joint stability tests were normal.  
A January 2013 VA treatment record showed reported buckling, instability, and giving way.  Anterior drawer  and Lachman were guarded, but the examiner noted that the Veteran had some instability limited by pain. McMurray test was positive more laterally than medially. 
The record contains objective evidence of instability, which at no point manifested to a severe level.  Therefore, the Board finds that the Veterans right knee instability did not manifest beyond a moderate degree.  As such, the preponderance of the evidence is against entitlement to a higher disability rating for right knee instability.
The Board is aware that the Veteran believes he is entitled to higher ratings throughout the appeal period.  However, at no time during the pendency of this claim has the Veteran identified symptomatology that would warrant a higher evaluation under the Rating Schedule.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).

 
REMANDED ISSUES
Entitlement to service connection for a left or right hip disability and entitlement to TDIU are remanded for additional development.
The Board notes that the Veteran has asserted that his bilateral hip disabilities are causally related to his service-connected right knee disability, to include as due to an altered gait.  The record contains an August 2016 nexus opinion that found that the Veterans right knee disability did not cause his current hip disability.  The examiner provided a rationale for the question of causation.  The examiner also concluded that there was no implication of the knee disorder to the hip condition and found that the records do not suggest that the right knee aggravates the bilateral hip disorder.  
The Veterans representative in February 2018 asserted that the examiner did not provide any rationale for the aggravation opinion in 2016.  The Board acknowledges that the examiner referred to the Veterans records in providing an opinion, but finds, in this case, that the general referral is an insufficient rationale.  An August 2013 treatment record stated that the Veterans hip pain was likely related to his back and knee pains rather than the hip joints themselves.  
Additionally, the September 2011 examiner found that the Veterans bilateral hip disability was less likely as not due to his service-connected right knee condition as it was at least as likely as not caused by or a result of obesity.  The examiner cited medical literature supporting this finding.   As noted in the VAs Office of General Counsel (OGC), VAOPGCPREC 1-2017, the OGC opinion held that obesity is not a disease or disability for VA purposes and, therefore, is not eligible for service connection on a direct or secondary basis.  The Board notes, however, that although service connection is not allowed for obesity on its own, obesity could act as an intermediate step to establish service connection for another disability as secondary to an already service-connected disability under certain circumstances.
Based on the cited records, the Board finds that a new nexus opinion is required to determine if the Veterans hip disability was aggravated by the Veterans right knee disability.  Additionally, the examiner should determine if the Veterans right knee disability caused his obesity, which in turn was an intermediate step causing his bilateral hip disability.
The Veterans claims of service connection affect the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature. 
The matters are REMANDED for the following action:
1. Return the claims file to the August 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an orthopedic examiner if reasonably available, for a nexus opinion.    
The examiner should review the claims file, specifically the Veterans service treatment records, his lay statements and history, the April 2013 positive nexus opinion, and the September 2011 and August 2016 VA examinations and opinions.  The examiner should then answer the following:
a.)  Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed bilateral hip disabilities began in service, were caused by service, or are otherwise related to the Veterans active service.    
b.)  Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed bilateral hip disabilities were caused or aggravated by the Veterans right knee disability.  The Veterans lay assertions must be considered and discussed when formulating an opinion.  
c.)  Is it at least as likely as not (50 percent probability or more) that the Veterans obesity was caused by the Veterans right knee disability.  If so, is it at least as likely as not that the Veterans obesity caused his bilateral hip disability.  The Veterans lay assertions must be considered and discussed when formulating an opinion.
If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.








2. After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to service connection for a right or left hip disability and entitlement to TDIU should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

